Citation Nr: 1325674	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  10-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic fatigue syndrome, currently rated as 60 percent disabling.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for gastrointestinal problems, to include as secondary to the Veteran's service-connected chronic fatigue syndrome.

3.  Entitlement to service connection for a disorder manifested by neurological and neurophysical abnormalities, other than tremor in the hands and legs, to include as secondary to the Veteran's service-connected chronic fatigue syndrome.

4.  Entitlement to service connection for a psychiatric disorder, other than a disability manifested by neuropsychological symptoms and depression, to include as secondary to the Veteran's service-connected chronic fatigue syndrome.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1999.  He had an additional period of service from June 1999 to December 2000 under other than honorable conditions. .

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The April 2008 rating decision denied a TDIU, a notice of disagreement was received in March 2009, a statement of the case was issued in April 2010, and a substantive appeal was received in May 2010.  Similarly, a January 2010 rating decision denied an increased rating for chronic fatigue syndrome and service connection for neurological and neurophysical abnormalities and reopened and denied service connection for gastrointestinal problems, a notice of disagreement was received in May 2010, a statement of the case was issued in July 2010, and a substantive appeal was received in August 2010.

Regarding the matter of service connection for a psychiatric disorder, other than a disability manifested by neuropsychological symptoms and depression (which had been previously denied by an unappealed March 2006 rating decision), the January 2010 rating decision denied this claim.  In the May 2010 notice of disagreement, the Veteran appears to express disagreement with the denial of service connection for a psychiatric condition.  The RO has not issued an SOC as to this issue.  As such, a remand for such action is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

A September 2012 rating decision increased the rating for chronic fatigue syndrome to 60 percent, effective May 2, 2012.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, his appeal proceeds from the initial unfavorable rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Board observes that service connection for a gastrointestinal disability was denied on a direct basis by the March 2006 rating decision.  The Veteran now asserts that his current gastrointestinal disability is secondary to his service-connected chronic fatigue syndrome.  A separate theory of entitlement in support of a claim for a particular benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  New and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).  As such, the Board has characterized this issue as a petition to reopen the previously denied claim of entitlement to service connection for a gastrointestinal disability.  

Although the RO reopened the Veteran's claim for service connection for a gastrointestinal disorder as explained in the January 2010 rating decision, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it under a merits analysis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).

Notably, the RO has adjudicated the matter of service connection for a disorder manifested by neurological and neurophysical abnormalities as also having been previously denied in the March 2006 rating decision.  However, review of the March 2006 rating decision shows that the claims for service connection for a disability manifested by neuropsychological symptoms and tremor in the hands and legs were denied.  As such, the matter of service connection for a disorder manifested by neurological and neurophysical abnormalities has also been characterized as shown above.  

In March 2013, the Veteran's attorney, Darla J. Lilley, submitted a written notice of withdrawal of services.  Because the attorney has properly withdrawn as the Veteran representative, and because the Veteran has not since notified the Board of any new representation, the Board will conclude that the Veteran is currently unrepresented in the instant appeal.  See 38 C.F.R. § 20.608 (2011).

The Board has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims.

As was noted above, a September 2012 rating decision increased the rating for the Veteran's chronic fatigue syndrome to 60 percent from May 2, 2012 (the date of a VA examination).  He disagrees with the percentage assigned and argues that an examination which considers his symptoms over time is necessary.  (See May 2010 VA Form 21-4138, Statement in Support of Claim).  Significantly, the examiner who conducted the May 2012 VA examination (on which the increased rating is based) was not provided with the Veteran's claims file.  Thus, the May 2012 examination is inadequate for rating purposes.  Further, the rate of progression of an increase in the Veteran's chronic fatigue symptoms presents questions that may be appropriate for a retrospective medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Thus, another examination by an appropriate VA physician is warranted.

The Veteran claims psychiatric, neurologic, and gastrointestinal disabilities secondary to his service-connected chronic fatigue syndrome. 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established when an otherwise non-service-connected disability is aggravated (rather than caused) by a service-connected disability.  See Allen v. Brown, 7 Vet. App. at 445, 448-449 (1995)(en banc). 

Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen, 7 Vet. App. at 439.

The Veteran was afforded VA chronic fatigue syndrome and mental disorders examinations in November 2009.  The chronic fatigue syndrome examiner found no evidence of chronic fatigue at present and opined that the Veteran's neurologic and gastrointestinal symptoms are not due to his chronic fatigue syndrome.  The mental disorders examiner noted that, because the chronic fatigue examiner found no evidence of chronic fatigue syndrome, it is less likely as not that the Veteran's psychiatric problems relate to his service connected chronic fatigue syndrome.  However, on May 2012 VA examination, the Veteran's chronic fatigue syndrome was noted to be progressively worse (and was the basis for an increased 60 percent rating).  Thus, the November 2009 VA examinations are inadequate for rating purposes because the chronic fatigue examiner does not include an explanation of rationale for the opinions provided and the opinion of the mental disorders examiner is based on an inaccurate factual premise.  Under governing caselaw, these opinions do not adequately address whether or not the service connected chronic fatigue syndrome caused or aggravated any neurologic, gastrointestinal, or psychiatric disabilities for which service connection is sought.  Hence, a remand to secure adequate nexus opinions in this matter is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

As to the matter of service connection for gastrointestinal problems requiring new and material evidence to reopen, it is noted that the Veteran has not received adequate notice in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), which holds that Veterans Claims Assistance Act of 2000 (VCAA) notice requirements in a claim to reopen must include (with some degree of specificity) notice of the basis for the prior denial of the claim, notice of the evidence and information necessary to reopen the claim, and notice of the evidence and information necessary to establish the underlying claim.  Review of the claims file reveals that notice in this regard is incomplete to date.

Additionally, the record reflects that the Veteran receives ongoing VA medical treatment.  The record only contains VA treatment records until December 2009.  As more recent VA treatment records may be pertinent to the Veteran's claim, they must be obtained on remand.

As noted above, the RO has not issued an SOC addressing the issue of service connection for a psychiatric disorder, other than a disability manifested by neuropsychological symptoms and depression, after the Veteran filed a timely notice of disagreement as to this issue.  Therefore, a remand is required for the issuance of an SOC in this matter.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the matter of entitlement to a TDIU rating is inextricably intertwined with the remanded claims, and consideration of that matter must be deferred pending resolution of the remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any VA treatment records subsequent to December 2009 and associate them with the claims file.  

2.  Regarding the petition to reopen the claim of service connection for gastrointestinal problems, the RO should advise the Veteran that he must submit (VA must receive) new and material evidence to reopen and provide him the notice required in claims to reopen in accordance with the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice provided to the Veteran should specifically advise him of the bases for the March 2006 denial of the claim and what evidence is necessary to reopen the claim.

3.  The RO should issue an SOC in the matter of service connection for a psychiatric disorder, other than a disability manifested by neuropsychological symptoms and depression.  The Veteran should be advised that these matters will only be before the Board if he timely perfects an appeal by submitting a Substantive Appeal.  If he does so, the matters should be returned to the Board for appellate consideration.

4.  After the development requested above in paragraphs 1 and 2 is completed, the RO should also arrange for the Veteran to be examined by an appropriate examiner (or examiners) to assess the severity of his chronic fatigue syndrome (including prior to May 2, 2012) and to ascertain the nature and likely etiology of any gastrointestinal and psychiatric (other than a disability manifested by neuropsychological symptoms and depression) disorders as well as any disorder manifested by neurological and/or neurophysical abnormalities (other than tremor in the hands and legs).  The appropriate examiner must review the Veteran's claims file in conjunction with the examination.  Based on examination of the Veteran and review of the record, the appropriate examiner should provide opinions that respond to the following:

(a)  When was the level of impairment associated with the Veteran's chronic fatigue syndrome found on May 2, 2012 VA examination first manifested (based on factual data in the record and medical knowledge regarding the progression of such disability)?  Specifically, was it manifested at any time since July 2009 and prior to May 2, 2012?

(b)  The appropriate examiner should also describe all current symptoms and impairment associated with the Veteran's chronic fatigue syndrome.  The examiner should comment on whether the Veteran's chronic fatigue syndrome is productive of periods of incapacitation (defined as requiring bed rest and treatment by a physician), debilitating fatigue, cognitive impairment or other signs and symptoms consistent with chronic fatigue syndrome.  If so, the examiner should indicate whether the symptoms are constant or nearly constant, and the degree (as a percentage) to which they restrict routine daily activities.  If the Veteran's symptoms wax and wane, indicate the duration (in weeks) of any incapacitating episodes per year.

(c)  The appropriate examiner is asked to identify (by medical diagnosis) each gastrointestinal and psychiatric (other than a disability manifested by neuropsychological symptoms and depression) disorders as well as any disorder manifested by neurological and/or neurophysical abnormalities (other than tremor in the hands and legs) shown.  

(d)  As to each such disorder identified, please opine whether such is at least as likely as not (a 50 percent or better probability) caused by or permanently aggravated by the Veteran's service connected chronic fatigue syndrome or whether it is a separate and distinct disability.  

(e)  If the disorder is deemed to be a separate and distinct disability, the examiner should state whether the disorder (symptoms) can be ascribed to any known diagnosed disability.  

(f)  If it is ascribed to any known diagnosed disability, the examiner should opine as to whether it is at least as likely as not that the disability manifested during, or as a result of, the Veteran's service in the Persian Gulf.

(g)  Finally, the appropriate examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's service-connected disabilities (without regard to his age) would preclude gainful employment consistent with his education and work experience.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After all necessary development has been accomplished, the RO should review the expanded record and readjudicate the issues.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


